Citation Nr: 1631244	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from December 1962 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension has been caused or aggravated by his service-connected diabetes mellitus type II.  In September 2015, his representative requested a Compensation and Pension examination in order to evaluate his claim.  A review of the record indicates that he was diagnosed with hypertension in 2010, after he was diagnosed with diabetes.  In light of the above, and given that the Veteran has not yet undergone a VA hypertension examination, the Board finds that an examination is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that the Veteran has also argued that his hypertension is secondary to his service-connected diabetic neuropathy.  In this regard, he cited the September 2011 rating decision for the proposition that service connection for hypertension may be granted if it was diagnosed after diabetic neuropathy was diagnosed.  Upon review, however, the rating decision stated that the claim for hypertension may be granted if diabetic nephropathy-i.e., kidney disease-was previously diagnosed.  The Veteran has not been service connected for any kidney conditions.  Nonetheless, a remand is required, for the reasons discussed above, so that a VA examination may be conducted to evaluate whether the Veteran's hypertension is otherwise related to his diabetes mellitus type II.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

Following a review of the claims file and physical examination of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension was caused or permanently aggravated by any service-connected disease or injury, specifically to include diabetes mellitus type II.

A complete rationale must accompany each opinion provided.

2.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

